Order, Supreme Court, Queens County* (Pam Jackman Brown, J.), entered January 26, 2011, which, upon the parties’ respective motions for pendente lite relief, inter alia, directed defendant to pay the mortgages on the marital residence in the amount of $2,892.63 per month, and on the Queens Village property in the amount of $2,800 per month, and to pay the following monthly bills in the amounts indicated: Con Edison ($599), water ($120), telephone ($100), disability insurance for plaintiff ($133.33), auto insurance ($262), the children’s educational expenses ($3,000), cable ($92), and plaintiffs car lease payments ($387.73), and to deliver to plaintiff the monthly rental income of $900 from the tenant residing in the basement at 150-01 78th Avenue, Flushing, retroactive to August 1, 2010, unanimously affirmed, without costs.
We decline to disturb the pendente lite award that only required defendant to resume making payments that he had *465previously made. There was no showing of either exigent circumstances or a failure by the motion court to consider the factors set forth in Domestic Relations Law § 236 (B) (6), such as the parties’ respective incomes and their preseparation standard of living (see e.g. Strauss v Saadatmand, 89 AD3d 415 [2011]). Concur — Tom, J.P., Andrias, Catterson, Moskowitz and Román, JJ. [Prior Case History: 30 Misc 3d 1214(A), 2011 NY Slip Op 50063(U).]

 This appeal was transferred to this Court from the Appellate Division, Second Department.